Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 1 of 8
Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 2 of 8
         Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 3 of 8




September 3, 2021

Honorable Jed S. Rakoff
United States Courthouse
500 Pearl Street, Room 1340
New York, NY 10007

       Re:     United States v. Parker H. Petit, No. 19 Cr. 850 (JSR)

Dear Judge Rakoff:

        We write on behalf of defendant Parker H. Petit, who is currently due to report to prison
by September 21, 2021. Although Mr. Petit is prepared to serve his prison sentence, as Your
Honor is aware, he has been battling bladder cancer for over three years and is now 82 years old.
We write with two applications relating to the unique challenges and heightened risks posed by
Mr. Petit’s impending incarceration given his medical condition and age, particularly in light of
the coronavirus (COVID-19) pandemic.

        First, we have recently come to understand that the Bureau of Prisons (BOP) is unlikely
to permit Mr. Petit to continue his current bladder cancer treatment—which is medically
necessary and has proven profoundly effective—unless the Presentence Investigation Report
(PSR) is amended as described below and the Court makes a recommendation to the BOP that
Mr. Petit be allowed to continue the treatment. We therefore respectfully request that the Court
direct the Probation Office to amend the PSR accordingly and that the Court make the
appropriate recommendation to the BOP before Mr. Petit reports to prison.

        Second, the current surge in the Delta variant of the coronavirus and its well-documented
spread through the federal prisons presents a particularly acute risk to Mr. Petit, whose immune
system is already compromised. In fact, Mr. Petit’s designated facility, Butner, has experienced
an especially high incidences of infection and fatalities. In light of Mr. Petit’s unique
circumstances, we respectfully request that the Court extend his surrender date by one month, to
October 21, 2021 so that—at a minimum—Mr. Petit can receive a COVID-19 vaccine booster
shot before reporting to prison.

        We have conferred with Probation Officer Robert Flemen and AUSAs Scott Hartman and
Daniel Tracer. As discussed below, neither the Probation Office nor the government objects to
these requests.
        Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 4 of 8
Hon. Jed S. Rakoff                                                                           Page 2
September 3, 2021


   A. Amendment of the PSR and Recommendation to BOP Regarding Mr. Petit’s
      Panacur Bladder Cancer Treatment

        As the PSR explains, Mr. Petit was diagnosed with bladder cancer in May 2018 and has
been under the dedicated care of Dr. James M. Libby ever since. PSR ¶ 102. Dr. Libby operated
on Mr. Petit in June 2018 and surgically removed multiple tumors from Mr. Petit’s bladder. The
biopsied tumors revealed that Mr. Petit is suffering from a particularly aggressive form of
bladder cancer, which presents a likelihood of both recurrence in the bladder and, if unimpeded
and/or undetected, spread to other parts of the body. Id. Dr. Libby placed Mr. Petit on a regimen
of Bacillus Calmette-Guerin (BCG) immunotherapy treatments. Despite those treatments,
however, Mr. Petit’s cancer reemerged on several occasions. Id. ¶¶ 102-03. Dr. Libby removed
the new tumors through additional surgery and prescribed chemotherapy, but Mr. Petit remains
at a heightened risk of his cancer recurring yet again. As a result, he has been undergoing
regular cystoscopic screenings to ensure that any such recurrence is detected immediately. Id. ¶
104.

         As Dr. Libby and Dr. William H. Whaley explain in the attached letters, Mr. Petit has
responded extremely well to a medication called Panacur, which is manufactured by Merck. He
takes it daily, and—except for “only one small bladder cancer”—Panacur has been extremely
effective at preventing any cancerous lesions on his bladder from recurring. Moreover, while
Mr. Petit experienced significant side effects from the BCG treatments—which were ineffective,
in any event—he has experienced no side effects from Panacur. If Mr. Petit’s Panacur treatment
is interrupted, however, there is a high risk that his cancer will reemerge and cause him
significant health problems, including the potential loss of his bladder and the further
compromise of his immune system. In particular, as Dr. Libby concludes, “the standard
treatment of cystoscopic removal of the lesions with adjucant BCG immunotherapy may be
ineffective.” Accordingly, Dr. Libby recommends that “Mr. Petit continue daily Panacur therapy
as well as maintenance [of] BCG immunotherapy and interval cystoscopic examinations” to keep
Mr. Petit’s bladder cancer at bay.

        Although Panacur is approved for use in humans, its use to treat bladder cancer is
considered “off label.” In order to ensure that the BOP allows Mr. Petit to continue his daily
Panacur treatment, we respectfully ask that the Court direct the Probation Office to amend Mr.
Petit’s PSR to reference the attached letters and note the importance of Mr. Petit’s continued
daily Panacur treatments. Similarly, we ask that the PSR be amended to reflect the treatments
that Dr. Whaley urges in his letter be continued in prison to effectively address Mr. Petit’s other
conditions, namely: the availability of hyoscyamine (0.125 mg) in the event of a hiatal hernia
attack; a daily dose of Xyzal for allergies; a daily statin and several baby aspirins per week to
treat high cholesterol; and daily exercise to ease his neuropathy.

        Further, we respectfully ask the Court to recommend to the BOP that Mr. Petit (a) be
allowed to bring a supply of the Panacur medication with him to prison and, to ensure that his
cancer treatment will continue uninterrupted, that (b) be permitted to access a sustained supply of
Panacur either through commissary stocks (Panacur is available on Amazon) or through visits
from his wife, who is willing to bring a month’s supply of the medication on each of her visits.
        Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 5 of 8
Hon. Jed S. Rakoff                                                                          Page 3
September 3, 2021


        We have conferred with Mr. Petit’s Probation Officer, who indicated that the Probation
Office defers to the Court with respect to this request. The government similarly takes no
position regarding this request.

   C. Extension of Surrender Date in Light of Acute Covid Risks

         Due to the uncertainty caused by the currently surging coronavirus Delta variant among
unvaccinated and vaccinated people alike, and the ongoing risk of severe infection among people
like Mr. Petit who are over 80 years old and immunocompromised, we respectfully ask that the
Court extend Mr. Petit’s surrender date by one month, to October 21, 2021. This will enable him
to at least receive a booster shot, for which he will be eligible as of October 9, 2021. This might
also allow the Butner facility to improve its processes and reduce the risk of Covid infection
among inmates and staff.

        There has been a “recent surge in the pandemic as a result of the spread of
the Delta variant.” United States v. Robles, No. 08 CR. 1114 (PAE), 2021 WL 3524067, at *8
(S.D.N.Y. Aug. 10, 2021). Coronavirus cases increased 18% in the last two weeks of August
2021 and deaths increased 75%. N.Y. Times, Coronavirus in the U.S.: Latest Map and Case
Count (updated Sept. 2, 2021), https://www.nytimes.com/interactive/2021/us/covid-cases.html.
“Delta is currently the predominant strain of the virus in the United States.” CDC, Delta Variant:
What We Know About the Science, https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-
variant.html. As expected by the increasing number of cases, the “Delta variant is highly
contagious, more than 2x as contagious as previous variants.” Id.

        Mr. Petit received the second dose of the Pfizer vaccine on February 9, 2021. But while
vaccinations offer some protection, unlike previous variants of the coronavirus, “the Delta
variant seems to produce the same high amount of virus in both unvaccinated and fully
vaccinated people.” Id. For example, in August 2021, at least three United States senators who
were vaccinated have tested positive and had symptoms, as has Texas Governor Greg Abbott,
who was also previously vaccinated. N.Y. Times, Three Vaccinated Senators Have Tested
Positive for the Virus (Aug. 19, 2021), https://www.nytimes.com/2021/08/19/us/politics/roger-
wicker-angus-king-covid-positive.html; CNN, Texas Gov. Greg Abbott Tests Positive for
COVID-19 (Aug. 17, 2021), https://www.cnn.com/2021/08/17/politics/texas-governor-greg-
abbott-covid-19/index.html. Data from Israel shows a marked decline in vaccine efficacy after
six months, with effectiveness in preventing infection and symptomatic illness as low as 64%.
NPR, Highly Vaccinated Israel Is Seeing a Dramatic Surge in New COVID Cases. Here’s Why
(Aug. 20, 2021), https://www.npr.org/sections/goatsandsoda/2021/08/20/1029628471/highly-
vaccinated-israel-is-seeing-a-dramatic-surge-in-new-covid-cases-heres-why; Israel Ministry of
Health Press Release: Decline in Vaccine Effectiveness Against Infection and Symptomatic
Illness (May 7, 2021), https://www.gov.il/en/departments/news/05072021-03.

        Although severe infection is more common among the unvaccinated, so-called
“breakthrough” infections in vaccinated individuals can cause serious complications. To-date
there have been 2,063 COVID deaths among vaccinated people and an additional 8,987 non-fatal
hospitalizations. CDC, COVID-19 Vaccine Breakthrough Case Investigation and Reporting
(updated Aug. 23, 2021), https://www.cdc.gov/vaccines/covid-19/health-departments/
breakthrough-cases.html. The majority of these people (88% and 70%, respectively) were sixty-
        Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 6 of 8
Hon. Jed S. Rakoff                                                                           Page 4
September 3, 2021


five and older. Id. These numbers will continue to grow as the number of breakthrough
infections rises nationally. Id.

        In addition, immunocompromised individuals such as Mr. Petit remain at risk regardless
of vaccination status. People who have a weakened immune system have a decreased ability to
fight infections and have a higher susceptibility to viruses for two reasons: (1) their immune
system may not be strong enough to fight infection on its own; and (2) their immune system may
not be sufficiently strengthened by a vaccine to fight infection. VCU Health, COVID-19, Delta
and the Immunocompromised: Will Booster Shots Help? https://www.vcuhealth.org/news/covid-
19/covid-19-delta-and-the-immunocompromised. “Data show that people who are
immunocompromised do not respond to the current vaccines as robustly as people who are not
immunocompromised.” Id. Weakened immune systems can be caused by underlying medical
conditions and treatments such as bladder cancer, as Dr. Libby explains in the attached letter.
Similarly, people lose immunity as they get older. For this reason, adults 80 and older are at a
particular risk for COVID-19. Mayo Clinic, What Older Adults Should Know About Being
Vaccinated for COVID-19 (Feb. 1, 2021), https://newsnetwork.mayoclinic.org/discussion/what-
older-adults-should-know-about-being-vaccinated-for-covid-19/.

         On top of this, “[p]risons are tinderboxes for infectious disease.” United States v. Jeremy
Rodriguez, No. 03 Cr. 271 (AB), ECF Docket No. 135 (E.D. Pa. Apr. 1, 2020) (granting inmate’s
compassionate release motion and collecting research explaining the greater risk of infectious
disease spread in detention facilities). By nature, prisons keep people together, and use
communal spaces for living and eating—which is precisely opposite from the guidance of the
Center for Disease Control (CDC) to socially distance from others. See https://www.cdc.gov/
coronavirus/2019-ncov/prevent-getting-sick/prevention.html; see also Laura Hawks et
al., COVID-19 in Prisons and Jails in the United States, JAMA Internal Medicine (Apr. 28,
2020), https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2765271 (explaining
how the infrastructure of a prison is conducive to spreading disease). Even before the spread of
the contagious Delta variant, the rate of COVID-19 cases in prisons was more than four times
that of the general population and the COVID-19 mortality rate in prisons was twice as large as
that of the general U.S. population. National Commission on COVID-19 and Criminal Justice,
COVID-19 in U.S. State and Federal Prisons (2020), https://build.neoninspire.com/counciloncj/
wp-content/uploads/sites/96/2021/07/FINAL_Schnepel_Design.pdf. Recognizing the risk of
severe infection despite vaccination status, federal district courts have granted compassionate
release to vaccinated people—like Mr. Petit—who have underlying health conditions that create
a risk that the vaccine will be less effective. See, e.g., United States v. Sawyer, No. 5:15-CR-
160-BO-1, 2021 WL 3051985, at *2 (E.D.N.C. June 15, 2021); United States v. Cavely, No. 00-
CR-157-TCK, 2021 WL 2843833, at *4 (N.D. Okla. July 7, 2021); United States v. Weissinger,
No. 1:06 CR 132 CDP, 2021 WL 2252824, at *5 (E.D. Mo. June 2, 2021).

       Federal Correctional Complex Butner, where Mr. Petit is due to serve his sentence, has
had a particularly severe mortality rate: Far more COVID-related deaths (33 total, including one
staff member) have occurred at Butner than at any other BOP facility (the next closest being
Springfield (20) and Forth Worth (15)), according to the BOP website, https://www.bop.gov/
coronavirus/ (last visited Sept. 3, 2021). Consistent with the national trend of increasing
        Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 7 of 8
Hon. Jed S. Rakoff                                                                                        Page 5
September 3, 2021


coronavirus cases, cases are rising in BOP and at Butner in particular. As of September 2, 2021,
528 federal inmates and 492 Bureau of Prisons staff currently have coronavirus. Id.

        At Butner FMC—the particular unit to which Mr. Petit has been assigned—7 inmates and
5 staff members currently have coronavirus. Id. These numbers will surely rise as, BOP is no
longer requiring vaccinated individuals to be tested for COVID-19 or to quarantine when they
are admitted to BOP. BOP COVID-19 Operation Levels, https://www.bop.gov/coronavirus/
covid19_modified_operations_guide.jsp.

        Postponing Mr. Petit’s surrender date by one month will allow additional time for the
current surge at FMC Butner to subside.1 Additionally, because of his medical condition and
age, Mr. Petit is in the population of severely immunocompromised individuals that the CDC
strongly recommends receive a coronavirus vaccine booster shot, and he is eligible to receive a
booster shot starting October 9 (eight months after his second vaccination shot). We have no
information to indicate that the BOP is administering, or will administer, Covid booster shots,
and, in any event, even if Mr. Petit could receive a booster shot while in prison, by that point he
would already have been exposed to the prison population and staff. Extending Mr. Petit’s
surrender date will also enable him to receive that critical booster shot before he reports to
prison. Finally, the extension will afford ample time for the PSR to be amended in the manner
described above.

        The government does not object to this request.

                                                   *    *    *

        Accordingly, we respectfully request that the Court:

             1. Direct the Probation Office to amend Mr. Petit’s PSR to include the following
                additional information after current paragraph 104 (which appears in Part C,
                under “Physical Condition”):

                      a. Since late 2019 or early 2020, Mr. Petit has been taking Panacur, a drug
                         manufactured by Merck, on a daily basis. According to an August 30,
                         2021, letter from Dr. Libby, Panacur has proven extremely effective in
                         treating Mr. Petit’s bladder cancer. He has experienced only one small
                         recurrence and no ill side effects. Dr. Libby’s letter further describes that
                         if Mr. Petit’s bladder cancer returns while he is under prison care, “the
                         standard treatment of cystoscopic removal of the lesions with adjucant
                         BCG immunotherapy may be ineffective.” Accordingly, Dr. Libby
                         recommends that Mr. Petit continue with his daily Panacur therapy as well
                         as his BCG immunotherapy and interval cystoscopic examinations.


1
  Mr. Petit has requested that the BOP change his facility designation from Butner to FMC Lexington, so that his
wife and other family members will be able to visit him more easily and so that he can have access to the cancer
center at the University of Kentucky. We understand that such requests are rarely granted, however. (Lexington had
significant Covid issues earlier in the pandemic and just recently reported four staff members with active Covid
cases.)
        Case 1:19-cr-00850-JSR Document 209 Filed 09/07/21 Page 8 of 8
Hon. Jed S. Rakoff                                                                       Page 6
September 3, 2021


                 b. Mr. Petit’s primary care physician, Dr. William H. Whaley, M.D. FACP,
                    submitted a letter dated August 20, 2021, which describes Mr. Petit’s other
                    medical conditions. Dr. Whaley recommends that while in prison Mr.
                    Petit continue to (i) have hyoscyamine (0.125 mg) available in the event of
                    a hiatal hernia attack; (ii) have available a daily dose of Xyzal for
                    allergies; (ii) take his prescribed statin on a daily basis and take several
                    baby aspirins per week to treat high cholesterol; and (iv) exercise daily to
                    ease his neuropathy.

         2. Recommend to the Bureau of Prisons that Mr. Petit (a) be allowed to bring a
            supply of Panacur with him to prison, and (b) be permitted to access a sustained
            supply of Panacur either through commissary stocks or through visits from his
            wife, to ensure that his Panacur treatment can continue uninterrupted.

         3. Extend Mr. Petit’s surrender date from September 21, 2021 to October 21, 2021 at
            2:00 p.m.

      Mr. Petit sincerely thanks the Court for its consideration.


                                                    Respectfully submitted,



                                                    Alexandra A.E. Shapiro

Attachments

cc:   AUSA Scott Hartman (via email)
      AUSA Daniel Tracer (via email)
      Probation Officer Robert Flemen (via email)
